 1
 2                                                        JS-6
 3
 4
 5
 6
 7
 8
 9                       UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11
      LOUIS DO, an individual,       Case No.: 8:19-cv-01817-DOC-KES
12
13    Plaintiff,
14                                     ORDER STIPULATING TO
      v.                               REMAND CASE TO STATE
15                                     COURT [14]
16    HILLSTONE
      RESTAURANT GROUP,
17    INC., a Delaware
18    corporation; and DOES 1-
      50, inclusive,
19
20    Defendants.

21
22
23
24
25
26
27
     4829-2146-5253.1
28
 1                                            ORDER
 2            Pursuant to the Stipulation of the parties and good cause appearing, it is hereby
 3   ordered that this action is remanded back to state court, Orange County Superior
 4   Court, Case No. 30-2019-01095009-CU-CR-CJC and all matters currently scheduled
 5   in this federal action are taken off calendar.
 6
             October 28, 2019
     Dated: ________________                           _______________________________
 7
                                                       Hon. David O. Carter
 8                                                     United States District Court
 9                                                     Central District of California
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      4829-2146-5253.1
                                                   1
